Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 3/1/ 2021 has been entered. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Final Office Action mailed 1/4/2021. The previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-11, 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1; the prior art of record, alone or in combination does not teach, suggest, or render oblivious, at least to the skilled in the art, the instant invention, specifically regarding to a light source and a light sensor disposed within the portable housing, wherein the light source is configured to turn on in response to the oil sensor detecting oil, and wherein the light sensor is configured to generate a signal indicative of the light source being on.
Claims 2-3 and 5-9 would be allowable based on their dependency to claim 1.

Claim 10 is allowable because prior art fails to anticipate or render obvious a system and a method of activating a light source within a housing in response to the signal indicative of detecting the presence of oil; activating a first alert in response to the signal indicative of detecting the presence of oil; and recording a timestamp in response to receipt of a signal indicative of detecting the presence of oil.
Claims 11 and 13-20 would be allowable based on their dependency to claim 10.
The closest prior art found by the examiner includes Ottikkutti et al. (US 20180158261, “Ottikkutti), LERMAN et al. (US 20180136075 A1, “LERMAN”), and Kuroda et al. (US 5974860 A, “Kuroda”).

LERMAN discloses in figure 1 activating a second light (86) in response to the signal indicative of the light source being activated (¶0068- indicator 86 may be different lights may be lit or extinguished by the control unit to indicate various conditions of the operation of the system10).
Kuroda in figure 1 discloses a method for detecting an oil leak (8) on an engine (5), the method comprising: positioning an oil sensor (7,9,10) relative to the engine (5) at a location where the oil sensor can detect an oil leak (8) ; detecting the presence of oil with the oil sensor (7,9,10) and generating a signal (Col.9 line 23- signal processing apparatus including camera controller 11)  indicative of detecting the presence of oil; record a timestamp oil (13) ; activating a first alert (14) in response to the signal indicative of detecting the presence of oil; and 
 Ottikkutti, LERMAN,  and Kuroda fail to disclose a system and a method of activating a light source and a light sensor disposed within the housing, wherein the light source is configured to turn on in response to the oil sensor detecting oil, and wherein the light sensor is configured to generate a signal indicative of the light source being on and the signal indicative of the oil sensor detecting oil received by the processor is the same as the signal indicative of the light source being on generated by the light sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856